          Case 3:19-mj-00102      Document 1      Filed 05/31/19   Page 1 of 3

                                                                           JUDGE THARP
                                       MARO 6 2019

                      UNITED STATES DISTRICT COURT fl         ,
                      NORTHERN DISTRICT OF ILLINOIS VIAGISTRAJEJUDGEF/fJiVEGAN
                           EASTERN DMSION                                  .

 UNITED STATES OF AMERICA

         v.
                                                No.    19CR 2.1 I
                                                Violations: Title 21, United States
 ADRIAN JACOBO-ARIZAGA                          Code, Section 84l(a)(l) and Title 18,
                                                United States Code, Section 924(c)
                                                                   J:t1-~- Joi,
                                     COUNT·ONE

      The SPECIAL JANUARY 2019 GRAND JURY charges:

      On or about August 24, 2017, at Chicago, in the Northern District of Illinois,

Eastern Division, and elsewhere, ·

                           ADRIAN JACOBO-ARIZAGA,

defendant herein, did lmowingly and intentionally distribute a controlled substance,

·namely, a quantity of a mixture and substance containing methamphetalI_line, a

Schedule II Controlled Substance;

        In violation of Title 21, United States Code, Section 841(a)(l).
          Case 3:19-mj-00102      Document 1     Filed 05/31/19    Page 2 of 3




                                   COUNT TWO

      The SPECIAL JANUARY 2019 GRAND JURY further charges:

      On or about August 24, 2017, at Chicago, in the Northern District of Illinois,

Eastern Division,

                           ADRIAN JACOBO-ARIZAGA,

defendant herein, did knowingly possess a firearm, namely, a Smith and Wesson .40

caliber pistol, bearing serial number P AA6498, in furtherance of a drug trafficking

crime for which defendant may be prosecuted in a court of the United States, namely,

distribution of a controlled substance in violation of Title 21, United States Code,

Section 841(a)(l), as charged in Count One of this Indictment;

      In violation of Title 18, United States Code, Section 924(c)(l)(A).




                                          2
               Case 3:19-mj-00102        Document 1   Filed 05/31/19   Page 3 of 3



,,,


                                         COUNT THREE

            The SPECIAL JANUARY 2019 GRAND JURY further charges:

            O?- or about August 30, 2017, at Chicago, in the Northern District of Illinois,

      Eastern Division, and elsewhere,

                                ADRIAN JACOBO-ARIZAGA,

      defendant herein, did lmowingly and intentionally distribute a controlled substance,

      namely, five grams or more of methamphetamine (actual), a Schedule II Controlled

      Substance;

              In violation of Title 21, United States Code, Section 841(a)(1) and Title 18,

      Dnited States Code, Sectio~ 2.




                                                         A TRUE BILL:



                                                         FOREPERSON


      UNITED STATES ATTORNEY




                                               3
